Citation Nr: 0311672	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a thoracic spine 
condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that no new and 
material evidence has been submitted to warrant reopening 
claims of entitlement to service connection for the specified 
disorders.   

The case was previously before the Board in June 1999, at 
which time it was determined that new and material evidence 
had been submitted.  The case was Remanded for additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

In the Informal Hearing Presentation dated in May 2003, the 
veteran's representative raised a claim for entitlement to 
service connection for major depression condition.  Inasmuch 
as that claim has not been adjudicated, it is referred to the 
RO. 


REMAND

Pursuant to a recent decision by the Federal Circuit Court of 
Appeals, the case must be remanded to the RO for review of 
the evidence in the first instance.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Additional medical 
consultation and treatment records were received by the Board 
in May 2003 after the case had been certified to the Board by 
the agency of original jurisdiction (AOJ); such evidence has 
not first been considered by the AOJ.  Pursuant to 38 C.F.R. 
§ 20.1304 (2002), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  The 
evidence submitted in this case was not accompanied by the 
requisite waiver and precludes a decision by the Board at 
this time.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
should readjudicate the veteran's claim in 
light of the additional evidence added to 
the claims file after the last 
supplemental statement of the case issued 
in February 2003.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, then she and her 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to reply 
thereto.

2.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



